Citation Nr: 1217169	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  07-25 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD) in excess of 50 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from October 1963 to October 1967.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection and assigned an initial 30 percent rating for PTSD.  In March 2009, the rating was increased to 50 percent, effective from February 2005.  A claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this appeal continues. 

In the August 2007 Substantive Appeal, the Veteran indicated that he wanted a hearing before the Board at the RO.  In a September 2011 letter to the RO, he withdrew his request for a Board hearing,  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  
38 C.F.R. § 20.702(e) (2011).

In May 2009, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Rice v. Shinseki, 22 Vet App. 447 (2009), stating that total disability based on individual unemployability (TDIU) is not a separate claim, but is part and parcel of any claim for increased or initial evaluation, although the Court also recognized that a veteran could file a claim for TDIU without having a pending increased rating claim.  In this case, the record indicates that the Veteran has filed an independent claim for TDIU, which was denied by rating decision in September 2011, on the basis that unemployability is due to non-service-connected disabilities.  In adjudicating the TDIU claim, the RO took into consideration all of the relevant evidence of record, including medical records and disability determinations by the Social Security Administration, as well as VA medical records and the Veteran's statements.  No additional evidence pertinent to the claim for TDIU has been received since September 2011.  Thus, although the issue of TDIU is raised by the record, that claim has been separately addressed by the RO.  The Veteran has not filed a notice of disagreement with the RO's decision, although the appeal period to do so remains open until November 2012.  Accordingly, the claim for TDIU is not currently before the Board.  


FINDINGS OF FACT

1.  For the entire period of initial rating appeal, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to symptoms of anxiety, panic attacks not more than once per week, sleep disturbance, nightmares, poor concentration, memory problems, irritability, anger, disturbance of motivation and mood, and difficulty in establishing effective work and social relationships.  

2.  For the entire period of initial rating appeal, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.


CONCLUSION OF LAW

For the entire initial rating period, the criteria for an initial disability rating 
in excess of 50 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA),codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1). 

The appeal for a higher initial rating for PTSD arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  See also 38 C.F.R. § 3.159(b)(3)(i) (2011) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).  At any rate, the Board notes that the Veteran was furnished additional VCAA notice in November 2007 and July 2008. 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record does indicate that the Veteran receives Social Security Administration (SSA) disability benefits.  The Board notes that those records are associated with the claims file.  The remaining record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran. 

The Veteran was afforded VA examinations in December 2007, July 2011, and August 2011 to address the severity of his PTSD and associated symptoms.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Initial Rating for PTSD 

The present appeal involves the Veteran's appeal for a higher initial disability rating in excess of 50 percent for the initial rating period (from February 7, 2005).  Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 
 38 C.F.R. § 4.21 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  
When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119  (1999). 

The Veteran's service-connected PTSD has been rated under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Global Assessment of Functioning (GAF) Scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  The GAF Scale score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011). 

The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The Veteran is seeking an initial rating for PTSD in excess of 50 percent.  Service connection for PTSD was granted, and was made effective from February 2005.  The initial disability rating of 50 percent rating was made effective for the entire initial rating period from February 2005.  The Veteran disagreed with the initial disability rating of 50 percent, contending that his PTSD symptoms warrant a higher rating.  He also asserts that he is totally disabled, which he feels is due to PTSD symptoms such as severe anxiety and depression which make it impossible for him to work.  

By way of history, the Board has reviewed all the evidence in this case, including evidence prior to the initial rating period, as it pertains to the issue of initial rating for the service-connected PTSD for the initial rating period from February 2005 to the present.  See 38 C.F.R. § 4.1 (2011) (it is essential in the evaluation of disability that each disability be viewed in relation to its history).  VA treatment records reflect that the Veteran was seen in August 1994 with complaints of having a "reaction" to prednisone, which he had been taking for two weeks due to a neck disability.  He described leg swelling, facial flushing, insomnia, nightmares and "hallucinations."  On examination he was alert and oriented and appeared anxious and agitated.  

In September 1994, the Veteran was admitted to a VA hospital for treatment of his neck disability and psychiatric symptoms.  His affect was mildly constricted and his mood appeared sad.  The Veteran was assessed as having a psychiatric disorder or personality disorder with possible neurotic features, possible schizoaffective disorder, and rule out PTSD.  The examiner noted that the effects of hypersensitivity to steroids were resolving.  The examiner also provisionally diagnosed a possible organic etiology. 

In a subsequent examination in 1994, the Veteran reported constant visual hallucinations which he described as alterations in the "hues" of objects, as well as strange, vivid dreams.  He said that he was having "mental difficulties" while taking steroids but noted that he felt better since the drugs (steroids) were discontinued.  He described himself as an anxious person but denied nightmares or flashbacks of combat and did not feel he had PTSD.  The examiner noted that the Veteran had pressured speech, labile affect, and "okay" mood.  He complained of racing thoughts and decreased sleep, and he denied suicidal or homicidal ideation.  His insight and judgment were impaired.  The examiner suspected a history of manic depressive illness and felt that the Veteran was in a hypomanic state.  He assessed manic depression and anxiety, and recommended anxiety medication and follow up psychiatric treatment.  One of the assessments was multiple side effects secondary to steroids.

In December 1994, the Veteran reported that he used to have an alcohol problem but had recently stopped drinking completely.  He denied most symptoms of PTSD, including intrusive thoughts, flashbacks, and nightmares, but he endorsed insomnia and anger.  The examiner assessed PTSD and alcohol dependence in remission.  

VA progress notes reflect that in January 1995 the Veteran reported taking medications from his mother and medications that were not on the prescription list, and was requesting prescriptions for medication.  The history/problem list reported by the Veteran included symptoms that the examiner thought were possible personality disorder, perhaps with neurotic features, or possibly a schizoaffective disorder.  

VA outpatient treatment records reflect that the Veteran was afforded a PTSD consultation in March 2005, in which he denied a history of any functional affective or psychotic disorders or symptoms.  He stated that he had been on no medications.  The Veteran reported a history of 40 years of alcohol abuse prior to stopping one and 1/2 years prior.  The examiner noted that the Veteran was nonpsychotic, euthymic, and motivated to follow up with treatment.  During a subsequent appointment the same month, the Veteran reported poor sleep and difficulty controlling his anger.  The examiner noted that the Veteran was oriented and had normal speech and pleasant demeanor.  His mood was mildly dysphoric and his affect was broad.  Thought process was logical, goal directed, and coherent.  Thought content showed no evidence of psychosis or suicidal or homicidal ideation.  The Veteran's insight and judgment were fair.  The examiner assessed PTSD, alcohol dependence in remission, and to rule out a mood disorder.  The March 2005 diagnosis of PTSD was made on the basis of findings of logical and coherent thought process, fair judgment, and no evidence of psychosis, suicidal or homicidal ideation.

During continued assessment by VA in April 2005, the Veteran endorsed a high degree of symptomatology associated with PTSD, including anxious arousal, anger/ irritability, intrusive experiences, and defensive avoidance.  He described dissociative experiences such as feeling like he was outside his body, his mind going blank, not feeling like his real self, absent-mindedness, and daydreaming.  Depressive symptoms were also clinically elevated and included sadness, feeling hopeless and worthless, and avoiding people because of depression.  His test scores indicated chronic difficulties with identity, self awareness, and tendencies to rely on acting-out behaviors to deal with internal stress.  The examiner opined that the Veteran's overall profile suggested a man with severe symptoms of PTSD and insufficient self resources to manage disruptive internal distress.  His score on the Mississippi Scale, which is designed to assess combat-related PTSD, was well above the required score for a diagnosis of PTSD.  

In May 2005, the examiner noted that the Veteran continued with significant PTSD symptomatology related to combat traumas.  The VA examiner in May 2005 identified that PTSD symptoms as marked distressing intrusive thoughts of those traumas, nightmares, night sweats, and marked exaggeration of startle at minor noises.  On objective examination, the Veteran showed hypervigilance, and his anxiety escalated severely when talking about experiences in Vietnam.  He was non-psychotic and euthymic, alert and oriented, without suicidal or homicidal ideation.  The VA examiner differentiated some of the PTSD symptomatology, indicating that the Veteran continued to have marked degrees of negative feelings and experienced avoidance and hyperarousal that were from Vietnam traumas and PTSD, and experienced anxiety when talking about Vietnam experiences.  The examiner diagnosed PTSD and alcohol dependence in remission and assessed the GAF as 40.  

VA outpatient treatment records reflect that the Veteran attended PTSD group therapy regularly through December 2005.  During a December 2005 VA psychiatric evaluation, PTSD and panic disorder with agoraphobia were diagnosed, and the Veteran's GAF was assessed as 49.  The examiner noted that his mood was euthymic and he had no hallucinations, delusions, or suicidal or homicidal ideations.  The Veteran declined to use any psychotropic medications.  

The claims file contains a California disability insurance application that was completed by the Veteran's treating VA psychologist in May 2006.  She diagnosed the Veteran's disabilities as PTSD, rule out Bipolar disorder, and Panic disorder.  She described his symptoms as intrusive recollections, avoidance, chronic physiological arousal which promotes irritability and inattentiveness, and anxiety.  She noted that the level of disability varied due to stress but was currently serious.  The examiner estimated that the Veteran would be unable to work for at least six months due to his psychiatric disorders, both PTSD and others.  

The Veteran was determined to be disabled since March 2006 for purposes of receiving Social Security Disability, due to his physical and mental disabilities, which included PTSD and panic disorder, with a secondary disorder of bipolar disorder.  In July 2006, the Veteran underwent a psychiatric evaluation by the California Department of Social Services, in which chronic PTSD was diagnosed and his GAF was assessed as 60.  He described nightmares and flashbacks of his experiences in service, as well as severe anger and anxiety.  Although he reported a history of bipolar disorder, the Veteran did not describe periods of depression or manic symptoms, and the examiner could not confirm the diagnosis.  On examination, the Veteran was cooperative and had no obvious psychomotor agitation or retardation.  His thought process was somewhat circumstantial but coherent and organized.  The examiner noted that the Veteran was non-delusional and did not have bizarre or psychotic thought content, but he sometimes heard voices during anxiety attacks.  His mood and affect were euthymic, and his speech was normal; however, the examiner stated that his insight and judgment may be impaired due to his emotional response.  The Veteran endorsed homicidal ideas but stated that he had no intention of carrying them out.  

In July 2006, the Veteran submitted a series of statements describing his experiences in Vietnam.  He reported that he "sustained major personality changes" after service because of guilt and anxiety relating to his combat experiences.  He stated that he was able to suppress his feelings about these incidents until 1994, when he had a severe reaction to steroid medication which made him unable to sleep and "completely insane."  The Veteran contended that VA physicians told him he had had "a nervous breakdown," and since that time, he has experienced ongoing PTSD symptoms, including violent nightmares, flashbacks, and anger.  In an August 2006 letter to VA, the Veteran repeated his assertion that he had suffered a "nervous breakdown" as a result of steroid use and thereafter developed a "nervous condition" characterized by severe anxiety.  

In August 2006, the Veteran's VA Vocational Rehabilitation Counselor completed a form letter to indicate that the Veteran suffered from PTSD manifested by insomnia, poor attention and concentration, mood and emotional issues related to PTSD, as well as physical symptoms relating to respiratory disease, and that the Veteran was not ready to work on a full-time basis.  These statements were hand written onto preprinted letter format, include only the opinion, do not include any history or indicate any history was considered, do not reflect an accurate history that includes other diagnosed psychiatric disorder than PTSD, and do not include any bases for the opinions.

VA outpatient treatment records reflect that the Veteran participated regularly in PTSD group therapy sessions from September 2006 through September 2007.  He was occasionally described as irritable or anxious but was mostly euthymic and cooperative.  The examiner consistently noted that the Veteran had no hallucinations, delusions, or suicidal or homicidal ideations.  The Veteran's diagnoses included PTSD, panic disorder, and anxiety, and he was prescribed psychotropic medications.  His speech, thought processes, and affect were consistently normal.  In January 2007, he reported that he had returned to work on the evening shift.  

The claims file contains an application for a Los Angeles County Transit Operators Association (LACTOA) Disabled Identification Card dated in April 2007, in which the Veteran's treating VA psychologist wrote that the Veteran had been diagnosed with chronic PTSD.  The VA psychologist indicated that the PTSD symptoms were recurrent re-experiencing of trauma in the form of memories and dreams, chronic anxiety, avoidance of reminders, chronic physiological arousal which includes sleep disturbance, increased startle reactions, irritability, and hypervigilance.  

The Veteran reported in June 2007 that he had stopped working when the evening shift was eliminated because he experienced increased pressure and anxiety during the day shift.  

A VA outpatient psychology treatment note dated in July 2007 indicates that the Veteran had recently become depressed and had suicidal thoughts; however, by the diagnosis of "bipolar disorder, depressed" the examiner related the symptoms of depression, and associated suicidal thoughts, to the non-service-connected bipolar disorder rather than to the service-connected PTSD.  The Veteran reported that he was overwhelmed by personal issues unrelated to PTSD, including the loss of his job, health problems that he could not afford to treat, and the potential loss of his home, which further reflects etiologies of non-PTSD psychiatric symptoms.  The Veteran's mood was moderately depressed and he reported increased irritability and impatience.  His affect was broad, thought process was logical and coherent, and no psychosis was noted in thought content.  The examiner diagnosed both PTSD and Bipolar disorder II, depressed.  
In a July 2007 letter to his VA psychiatrist, the Veteran reported that he experienced "strange visions" of committing suicide, as well as aural hallucinations which tell him to kill himself.  He wrote that he had not reported these symptoms to the psychiatrist before because they are difficult for him to discuss; however, he had revealed the symptoms to his VA psychologist.  The Veteran stated that, when he becomes depressed, he feels physically sick and weakened and becomes unable to concentrate, to go to appointments or to work, or even to get out of bed for several days at a time.  He wrote that he believed that his depression and "hearing voices" is related to spending several days at time in the jungle in Vietnam, when he would "see things that were not there."  While the Veteran is competent to report these symptoms, and to relate the content of the auditory hallucinations, he is not competent to relate the symptoms of auditory hallucinations to his service-connected PTSD, especially in this case where on multiple other occasions trained mental health professionals have either associated such symptoms to the non-service-connected bipolar disorder (depressed) or have delineated that the PTSD symptoms do not include hallucinations. 

The Veteran was afforded a psychiatric evaluation by VA in December 2007, at which he reported recurrent distressing dreams of his experiences in Vietnam which occurred once per month, and flashbacks of these events once per week.  He described panic attacks marked by trembling, heart flutters, and rapid breathing, which occurred daily.  The Veteran stated that he tried to avoid thoughts and activities which aroused his recollection of the traumatic events in service.  He had markedly diminished interest in significant activities and he felt estranged from other people.  The Veteran also reported frequent sleep disturbance, irritability, anger, difficulty concentrating, and hypervigilance.  He stated that he had experienced depressed mood off and on for 40 years and he was depressed most of the time.  He described aural hallucinations and paranoia, but he denied other psychotic or manic symptoms.  On examination, the Veteran was alert and oriented with normal intellectual functioning, although his recent memory was impaired.  His judgment and insight were intact.  The examiner diagnosed PTSD, major depressive disorder secondary to PTSD, and alcohol abuse in remission.  He assessed the Veteran's GAF as 58.  

The claims file contains a December 2007 statement from the Veteran, in which he reported that he was totally disabled and unable to work because of PTSD symptoms, which he described as anxiety attacks, impaired thought process and communication, poor judgment, memory loss, depression, hallucinations, flashbacks, and "feeling sick."  

The claims file contains a PTSD assessment completed by the Veteran's VA treating psychologist in February 2008, in which she indicated that he experiences occupational and social impairment, with deficiencies in most areas, as described in the rating criteria for a 70 percent disability rating.  In a November 2008 letter, the same psychologist described the Veteran's traumatic service experiences and his PTSD symptoms as noted during the initial mental health assessment in March 2005.  She stated that, although the Veteran had participated in a PTSD therapy group and anger management training, he "continues to manifest serious symptoms of the disorder, which have chronically impeded his occupational and social functioning."  She noted that the Veteran had recently had an exacerbation of depression and anxiety requiring that a new medication be added to his regimen.  The examiner diagnosed chronic PTSD and recurrent depression versus Bipolar Disorder II, and she assessed the Veteran's GAF as 45.  

VA outpatient treatment records reflect that the Veteran continued to participate in PTSD group therapy through March 2009.  During this time, his mood was consistently noted to be euthymic and he denied suicidal and homicidal ideation.  In December 2008, he presented with complaints of increased depression, forgetfulness, and a "buzzing" in his body, and his medications were adjusted.  Later that month, he complained of racing thoughts, increased goal-directed behavior and irritability.  The examiner noted that the Veteran's symptoms were related to bipolar disorder weighted in favor of elevated mood, and his medication was adjusted again.  

The claims file contains an August 2010 letter from a VA nurse practitioner who treated the Veteran from June 2008 through March 2010.  She states that the Veteran has "mental health issues" which remain chronic despite aggressive medication management and outpatient therapy.  She notes that recent exacerbations of his condition included feeling sick, difficulty sitting still, and a feeling of "buzzing" throughout his body.  She also notes that the Veteran is unable to work or attend classes due to episodes of emotional lability and feelings of stress and pressure.  

The Veteran was afforded a VA psychiatric examination in July 2011.  He was using psychiatric medication which the examiner felt may cause side effects similar to Parkinson's disease.  The Veteran experienced the sensation of "having an engine inside" of himself.  He was jumpy and agitated, and he reported nightmares at least once per week.  He also reported hearing voices and making involuntary "little noises" when in a crowd or other anxiety-provoking situation.  He reported that he gets angry or irritable once per month.  His concentration and attention were poor, and he had trouble following simple instructions.  The Veteran appeared to forget things from both the recent and the distant past.  He reported that he had friends and was active in his church, and he was also close with his sister.  

On examination in July 2011, the Veteran was well-groomed but manifested a blunted affect and impoverished speech.  His mood was agitated and dysphoric, and his thought content included obsessions, phobias, and hyperreligiosity.  He reported persistently hearing voices which provoked him to make noises.  The Veteran's judgment and insight were normal, but he had impaired sleep.  He had severe problems with motivation and mood regulation.  The Veteran reported panic attacks two to three times per month, and he endorsed suicidal ideation once per month, although he had no intention to harm himself.  The examiner stated that the symptoms associated with PTSD included persistent re-experiencing the traumatic event by intense psychological distress and physiological reactions at exposure to cues that symbolize or resemble the traumatic event.  PTSD symptoms also included persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, which included markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  The examiner also identified symptoms of increased arousal due PTSD, including difficulty falling or staying asleep, irritability, outbursts of anger, difficulty concentrating, and hypervigilance.  

The examiner in July 2011 diagnosed PTSD, Bipolar II disorder with psychotic symptoms, and rule out mood disorder secondary to a medical condition, and she assessed his GAF as 50.  She described the Veteran's PTSD symptom of guilt as "severe" and "daily," while his diminished interaction with others was "moderate, every day."  The symptoms of hypervigilance and hearing voices were moderate and "once per week 3-4 years."  The examiner identified the Veteran's Bipolar II symptoms as mood instability, irritability, anger management problems, and psychotic symptoms intermittently.  The VA examiner differentiated psychiatric symptomatology attributable to the non-service-connected bipolar disorder, opining that Bipolar II disorder "may be accounting for a great deal of his impairment," including intermittent suicidality, anger management problems, irritability, sense of "an engine" constantly running inside his body, and hearing voices.  

The VA examiner in July 2011 stated that the Veteran's PTSD symptoms were combined with Bipolar II symptoms and psychotic symptoms, such as hallucinations, as well as chronic insomnia and side effects from medications.  The examiner stated that the Veteran's cognitive symptoms, such as slow response and bradykinesia, were of unknown origin and could be attributable to either his medication or an underlying idiopathic disorder.  Such opinion differentiates cognitive symptoms from the service-connected PTSD.  The VA examiner assessed that the Veteran appeared to have experienced a steady decline in function since he became unemployed in 2005.  She opined that his PTSD and Bipolar disorder impair his social and occupational functioning, causing him to be unable to concentrate and do activities with consistency.  The examiner differentiated the guttural noises or tics that the Veteran described from PTSD, opining these may be etiologically related to medication, or could represent a compulsive behavior in response to the auditory hallucinations, which have also been differentiated from PTSD symptomatology.  

During VA outpatient treatment in July 2011, the Veteran exhibited mood instability and endorsed intermittent suicidal ideation.  He also reported that he maintained regular, positive social contacts.  In a July 2011 treatment note, the Veteran's treating VA psychiatrist stated as a general proposition, without reference to this Veteran, that bipolar disorder and PTSD frequently coexist and form a complex entity with considerable overlap and reciprocal augmentation of symptoms.  The Veteran continued to attend the PTSD support group.  

The Veteran was afforded a VA neurobehavioral assessment in August 2011, in order to determine the severity and likely etiology of his cognitive impairments.  The Veteran described a sensation of a "machine inside" himself which causes him to produce guttural sounds.  During these episodes, he experiences black-and-white hallucinations.  The examiner opined that these symptoms appeared to be consistent with a tic, but it is rare for a tic to develop so late in life.  Although the Veteran reported memory problems, his overall memory function was assessed as good, and he was not particularly bothered by forgetfulness.  He did not meet the criteria for a diagnosis of dementia or even minimal cognitive impairment, although he did have some problems with concentration and focus.  The examiner stated that it is possible these symptoms arise from the combination of his psychiatric conditions, medical conditions, and medication, and his lack of focus is "certainly" exacerbated by his anxiety and PTSD symptoms.  

After reviewing all the evidence, lay and medical, the Board finds that, for the entire period of initial rating appeal, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to symptoms of anxiety, panic attacks not more frequently than once per week, sleep disturbance, nightmares, poor concentration, memory problems, irritability, anger, disturbance of motivation and mood, and difficulty in establishing effective work and social relationships, which impairment and symptoms more nearly proximate the 50 percent initial disability rating for PTSD under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

As will be explained further in this decision, the symptoms attributable to the Veteran's service-connected PTSD have been differentiated from non-service-connected bipolar disorder, depression, and other non-PTSD etiologies, as part of various assessments and examinations prior to and during the initial rating period.  The PTSD symptoms do not include suicidal ideation, chronic (manic type) depression, or hallucinations, which have been differentiated by the competent medical evidence from PTSD, and have been attributed to non-service-connected bipolar disorder, previously differently diagnosed to include schizoaffective disorder or disorder with psychosis that accounts for the psychotic symptoms.  PTSD is an anxiety disorder.  The DSM-IV categorizes PTSD as an anxiety disorder.  Symptoms of PTSD as indicated by the DSM-IV do not include actual psychotic features, but only hallucinations or dissociative episodes of acting or feeling as if the traumatic event were recurring.  The DSM-IV categorizes bipolar disorder as a mood disorder, including Bipolar II Disorder (recurrent major depressive episodes with hypomanic episodes).  Symptoms of bipolar disorder II may include psychotic features, and the examiner is even instructed to consider whether specific mood symptoms are better accounted for be a diagnosis of schizoaffective disorder, schizophreniform disorder, delusional disorder, or psychotic disorder NOS. 

The evidence reflecting differentiation of PTSD from non-PTSD psychiatric symptomatology includes the March 2005 diagnosis of PTSD, which was made on the basis of findings of logical and coherent thought process, fair judgment, without evidence of psychosis or suicidal or homicidal ideation.  An April 2005 VA assessment reflects the Veteran's endorsement of what the VA examiner indicates was PTSD symptomatology, namely, anxious arousal, anger/irritability, intrusive experiences, and defensive avoidance.  The PTSD diagnosis upon VA examination in May 2005 was also based on an absence of any psychosis.  The VA examiner in May 2005 identified that PTSD symptoms as marked distressing intrusive thoughts of traumas, avoidance, nightmares, night sweats, marked exaggeration of startle at minor noises, hyperarousal and hypervigilance, escalated anxiety when talking about experiences in Vietnam, marked degrees of negative feelings.  A December 2005 VA psychiatric evaluation associated panic disorder with agoraphobia to PTSD, a diagnosis that was based on findings of no hallucinations, delusions, or suicidal or homicidal ideations.  The treating VA psychologist indicated in April 2007 that the Veteran's PTSD symptoms were recurrent re-experiencing of trauma in the form of memories and dreams, chronic anxiety, avoidance of reminders, chronic physiological arousal which includes sleep disturbance, increased startle reactions, irritability, and hypervigilance.  The July 2011 VA examination report reflects that the examiner stated that the symptoms associated with PTSD were persistent re-experiencing the traumatic event by intense psychological distress and physiological reactions at exposure to cues that symbolize or resemble the traumatic event, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, which included markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others, increased arousal, including difficulty falling or staying asleep, irritability, outbursts of anger, difficulty concentrating, and hypervigilance.  

The Board further finds that the criteria for next-higher 70 percent rating for PTSD have not been met or more nearly approximated for any period during the initial rating appeal.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  The Board finds that, for the entire period of initial rating appeal, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas.  For this period, the PTSD does not show an inability to establish and maintain effective relationships.  Although the Veteran did have problems in the work environment, he was able to successfully maintain social and family relationships.  He consistently reported that he socialized with friends, attended church on a somewhat regular basis, and was close with his sister. 

While the August 2006 VA Vocational Rehabilitation Counselor assessed that the Veteran was not ready to work on a full-time basis, these statements were hand written onto preprinted letter format, include only the opinion, without any history or indicate any history was considered, do not reflect an accurate history that includes other diagnosed psychiatric disorder than PTSD, and entirely ignores the evidence of record differentiating PTSD symptoms and impairment from non-PTSD disorders and etiologies.  Such opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In addition, these statements do not include any bases for the opinions.  While an examiner can render a current diagnosis based upon his examination of the veteran, the Court has held that, without a thorough review of the record, an opinion regarding the etiology of the underlying condition can be no better than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).

Throughout the rating period, the Veteran's PTSD has not resulted in suicidal ideation.  While the Veteran has experienced some homicidal thoughts in 2006, and suicidal ideation beginning in 2007, again in 2011, and has depression that could be characterized as near continuous, this has been differentiated from the service-connected PTSD by the competent evidence of record, and has been associated with non-service-connected bipolar disorder II, depressed.  For example, a VA outpatient psychology treatment note dated in July 2007 indicates that the Veteran had recently become depressed and had suicidal thoughts; however, by the diagnosis of "bipolar disorder, depressed" the examiner related the symptoms of depression, and associated suicidal thoughts, to the non-service-connected bipolar disorder rather than to the service-connected PTSD.  Additionally, on multiple other occasions in 2006 and 2007 and 2009 during VA treatment, following the report of suicidal or homicidal ideation, the Veteran denied any suicidal or homicidal ideations.  

While the Veteran wrote in a July 2007 letter that he experienced auditory hallucinations (which suggest suicidal ideation), he is not competent to relate the symptoms of auditory hallucinations to his service-connected PTSD, especially in this case where on multiple other occasions trained mental health professionals have either associated such symptoms to the non-service-connected bipolar disorder (depressed) or have delineated that the PTSD symptoms do not include hallucinations.  The Veteran has reported that the voices (auditory hallucinations) suggest suicidal ideas.  Likewise, with regard to the December 2007 statement from the Veteran in which he attempts to attribute totally disability and inability to work because of PTSD symptoms, and tries to associated impaired thought process, poor judgment, depression, hallucinations, and "feeling sick" to his service-connected PTSD, the Veteran is not competent to make such diagnoses and correlate the bipolar symptoms with his PTSD. Even were he competent to do so, such association is outweighed by the multiple psychological assessments of record that identify PTSD symptoms, identify bipolar disorder symptoms, and differentiate the symptoms.  

Throughout the rating period, the Veteran's PTSD has not manifested in obsessional rituals which interfere with routine activities.  The Veteran has at times experienced significant PTSD symptoms that pertain to combat, including anxiety, distressing intrusive thoughts/recollections, nightmares, hyperstartle, and hypervigilance; however, such symptoms have not been noted to cause obsessional rituals which interfere with routine activities.  Rather, these PTSD symptoms tend to promote irritability, inattentiveness, and anxiety, as noted in May 2006. 

Throughout the rating period, the Veteran's PTSD has not manifested speech that is intermittently illogical, obscure, or irrelevant.  The evidence shows that in 1994 the Veteran had pressured speech; however, this was related by the examiner to manic depressive illness that included a hypomanic state that also accounted for symptoms such as racing thoughts, visual hallucinations, and strange, vivid dreams.  During VA treatment in 2006 and 2007 the Veteran's speech, thought processes, and affect were consistently normal. 

The Veteran's panic attacks have been shown by the weight of the evidence to occur not more frequently than once per week, and are not near continuous.  Notwithstanding the Veteran's reports of panic attacks that occur not more than once per week, the panic attacks do not result in near-continuous panic affecting the ability to function independently, appropriately, and effectively.  Throughout the rating period, the Veteran has reported or been described as having no problems with the activities of daily living.  The Veteran's report at the December 2007 VA examination that he had daily panic attacks is an aberration from the long history of panic attacks not more than once per week as otherwise reported by the Veteran in this case, both for treatment and for compensation purposes, and is not credible.  For example, in 2006 and 2007, the assessment was of a chronic anxiety, that was occasionally worse, often without any reports of panic attacks, and PTSD assessment in 2008, group therapy through March 2009, an August 2010 VA nurse practitioner assessment do not reflect a history of daily panic attacks.  In a December 2007 statement by the Veteran, he described anxiety attacks but not daily panic attacks.  At the July 2011 VA examination, the Veteran specifically reported that panic attacks occurred only two to three times per month.  He reported being jumpy and agitated, had nightmares at least once per week, and experienced involuntary responses when in a crowd or in an anxiety provoking situation, but does not report daily panic attacks, or panic attacks more frequently than once per week.  

The weight of the evidence does not demonstrate impaired impulse control.  While there was an old incident of anger in 1994, with notation of the Veteran losing his temper and striking a student, the Veteran denies that he struck the student.  Additionally, this incident occurred over 10 years before the current rating period, at the time when the Veteran was experiencing other impairments, including steroid effects with manic depressive symptoms, and alcohol dependence; there are no similar episodes reported during the initial rating period for PTSD from 2005.  For example, in March 2005 the Veteran reported difficulty in controlling his anger, but did not report any incidents of impaired impulse control. 

The evidence does not show that the Veteran has experienced spatial disorientation during the rating period due to PTSD.  For example, in March 2005 the Veteran was assessed as having fair insight and judgment and coherent thought process. 

The evidence does not show neglect of personal appearance and hygiene.  The Veteran was always described as appropriately dressed and groomed, or no neglect was notable upon examination or during treatment so as to warrant recording in the record.   

The evidence does not show difficulty in adapting to stressful circumstances due to PTSD.  The evidence does show difficulty adapting to stressful circumstances when the non-service-connected psychotic symptoms or hypomanic depressive symptoms are affecting him.  For example, in April 2005 the Veteran reported dissociative experiences, which was accompanied by clinically elevated depressive symptoms, and struggles with internal stress, with insufficient resources to deal with internal stress, which internal stress has been related to non-service-connected disability.  Other references to the Veteran having difficulty adapting to external stress, for example, the May 2006 VA treating psychologist assessment for disability insurance purposes, is based on general assessment that such difficulty is due to all psychiatric disorders, both service-connected and non-service-connected, without differentiation.  A July 2007 VA outpatient psychology treatment note reflects that, even during significant stressful circumstances unrelated to PTSD, including loss of job, health problems, and potential loss of home, the Veteran experienced increased PTSD symptoms of pressure, anxiety, irritability, and moderately depressed mood.

The Veteran has been assessed as having various psychiatric symptoms from non-service-related causes or psychiatric disorders that have cause impairments and symptoms that are not related to, that is, have been differentiated from, his service-connected PTSD.  Such impairment and symptomatology attributable to non-service-connected disorders may not be considered in determining the appropriate rating for the service-connected PTSD, as to do so would violate the regulatory rule against pyramiding.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided).  

The Veteran has experienced some suicidal ideation and chronic depression, and has occasionally reported hallucinations; however, such symptoms have been attributed by the weight of the competent evidence to non-service-connected psychiatric disorders or etiologies.  When the Veteran reported the depression and suicidal ideation to his treating VA psychologist in July 2007, she diagnosed bipolar disorder for the first time, indicating that she associated these symptoms with non-service-connected bipolar disorder rather than the service-connected PTSD.  In addition, during the VA examination in July 2011, the VA examiner did not identify depression as a symptom of PTSD.  Furthermore, the record reflects that the Veteran himself attributed visual hallucinations and depressed mood to a reaction to oral steroids which were prescribed for him in 1994.  

The VA examiner in July 2011 attributed to the non-service-connected bipolar disorder the symptoms of hearing voices (auditory hallucinations), intermittent suicidality, anger management problems, irritability, and a sense of "an engine" constantly running inside his body, and opined that Bipolar II disorder "may be accounting for a great deal of his impairment." 

The December 2007 examination report states that all the records included were reviewed; however, it is clear by the list of diagnoses and impressions that the VA examiner had that, if he reviewed all the records, the records were incomplete, resulting in a partial and inaccurate history that resulted in the VA examiner erroneously attributing all the Veteran's psychiatric symptomatology to his PTSD.  Significantly, the review of medical records does not list the diagnoses of bipolar disorder, depressed, or previous suspected diagnoses that include schizoaffective disorder.  Consequently, while the December 2007 VA examination is useful in reflecting what psychiatric symptoms the Veteran complained of or were found upon examination, it is of little probative value as it fails to differentiate symptoms attributable to PTSD from those attributable to non-service-connected bipolar disorder, depressed.  Such opinion based upon an inaccurate factual premise has no probative value.  Reonal, 5 Vet. App. at 461.  The assessment that all symptomatology was due to PTSD amounts to no more than speculation.  See Black, 5 Vet. App. at 180.

Likewise, the Veteran's VA treating psychologist's assessment in February 2008, in which she indicated that the Veteran experienced occupational and social impairment, with deficiencies in most areas, as described in the rating criteria for a 70 percent disability rating, was based on the failure to differentiate any of the PTSD symptomatology from the non-service-connected Bipolar Disorder II, or acknowledgement of a full and accurate history to include recognition of medical evidence that had previously made such differentiation.  Consequently, while the 2008 treating VA psychiatrist's assessment is useful in reflecting what psychiatric symptoms the Veteran complained of or were found upon examination, it is of little probative value as it fails to differentiate symptoms attributable to PTSD from those attributable to non-service-connected bipolar disorder, depressed.  Such opinion based upon an inaccurate factual premise has no probative value.  Reonal at 461. 

The same inaccurate factual histories that do not acknowledge or consider the previous delineation of symptoms attributable to PTSD from those attributable to non-service-connected bipolar disorder, depressed, and reflect a failure to differentiate symptomatology, apply to the August 2010 letter from a VA nurse practitioner attributing all the Veteran's "mental health issues" to PTSD, and a July 2011 VA outpatient treatment note that suggests generally there may be interactions between service-connected PTSD and non-service-connected bipolar symptoms, but does not delineate the respective symptomatology nor acknowledge the competent evidence of record that does so. 

The Veteran is not service connected for bipolar disorder or any psychiatric diagnosis other than PTSD.  When it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability; however, in this Veteran's case, the competent medical evidence shows that the symptoms of chronic depression, suicidal ideation, and hallucinations are attributable to a non-service connected disability of bipolar disorder II, depressed.  See Mittleider, 11 Vet. App. at 182 (stating the Board may not ignore such distinctions between symptomatology attributed to a non-service-connected disability and a service-connected disability where they appear in the medical record).  Thus, the symptoms of depression, suicidal ideation, and visual or auditory hallucinations are not relevant to determining the Veteran's present level of disability resulting from service-connected PTSD.  See 38 C.F.R. § 4.14. 

The GAF scores have been assessed as between 40 and 60, which are generally indicative of moderate to serious psychiatric symptoms or moderate impairment in occupational or social functioning.  The Veteran's PTSD symptoms have been relatively consistent, and a 50 percent rating takes into account both social and occupational impairment, including with reduced reliability and productivity, caused by the PTSD or PTSD symptoms.  Moreover, the GAF scores that were also based on psychiatric impairment due to non-service-connected bipolar disorder II are of less probative value than the actual symptoms or actual occupational and social impairment indicated in the reports to have been caused by the PTSD, as such general GAF scores are not reflective of the severity of psychiatric symptoms or occupational or social impairment due only to the Veteran's service-connected PTSD, and should not be interpreted as a GAF score attributable only to PTSD.  See 38 C.F.R. § 4.14. 

The GAF of 40 assessed in May 2005, while based on a report that has only a diagnosis of PTSD, with alcohol dependence in remission, is not reflective of impairment attributable only to the service-connected PTSD because the report fails to acknowledge any history of bipolar disorder diagnosis, symptoms, or impairment, so is based on an incomplete factual history.    In addition, the May 2005 assessment of severity of symptoms was based on the Veteran's own endorsement of symptoms in April 2005 that was of "concern" to the examiner, which was clarified by further questions that reflected somewhat less serious symptoms than those endorsed by the Veteran, and was indicated by the examiner to reflect specific over endorsement of unusual items.  Such subjective over endorsement by the Veteran is less probative than the specific PTSD symptoms reported and observed on other multiple occasions for both compensation and treatment purposes, rather than just a single testing that involved over endorsement of symptoms.  

The GAF of 49 assessed in December 2005, is not reflective of impairment attributable only to the service-connected PTSD because the report fails to acknowledge any history of bipolar disorder diagnosis, symptoms, or impairment, so is based on an incomplete factual history.  The other Axis II diagnosis was panic disorder with agoraphobia, which does not account for or recognized the Veteran's other, non-service-related symptomatology (later diagnosed as bipolar disorder II) that is shown throughout the record to cause additional psychiatric impairment.  The GAF of 45 assessed in February 2008, and the GAF of 50 assessed at the VA examination in July 2011, likewise, although recognizing the diagnosis of non-service-connected bipolar disorder, is based on all the Veteran's psychiatric disorders, service-connected and non-service-connected, so is not reflective of impairment due to the service-connected PTSD alone.  

The GAF of 60 assessed in July 2006, as well as the GAF of 58 in December 2006, although undifferentiated from the non-service-connected psychiatric disorder, reflects moderate symptoms  or moderate difficulty in social and occupational functioning, which is consistent with the 50 percent disability rating criteria of occupational and social impairment with reduced reliability and productivity, including due to difficulty in establishing effective work and social relationships. 

In summary, the Veteran's psychiatric symptomatology manifested by his PTSD is encompassed by the 50 percent disability rating criteria, and does not more nearly approximate the criteria for the next higher 70 percent disability rating for any period of initial rating appeal.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 50 percent for the service-connected PTSD for the entire initial rating period, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411. 

Extraschedular Consideration 

The Board has considered whether an extraschedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested occupational and social impairment with reduced reliability and productivity due to symptoms of anxiety, panic attacks not more than once per week, sleep disturbance, nightmares, poor concentration, memory problems, irritability, anger, disturbance of motivation and mood, and difficulty in establishing effective work and social relationships.  These symptoms are part of the schedular rating criteria.  The levels of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating for service-connected PTSD in excess of 50 percent is denied. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


